Citation Nr: 0728660	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating for bilateral 
sensorineural hearing loss, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to June 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which continued a 50 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus.  The 
veteran expressed disagreement only on the denial of a higher 
rating for hearing loss.  During the appeal, in July 2006, 
the RO increased the rating for hearing loss to 60 percent 
effective June 26, 2006, the date on which the last VA 
compensation and pension (C&P) audiology examination was 
performed.  The veteran contends that that increase does not 
adequately compensate him for the current extent of his 
hearing loss.  Although the July 2006 rating decision was 
favorable, it does not abrogate appellate review where the 
increased evaluation does not represent the maximum benefit 
permitted by law.  AB v. Brown, 6 Vet. App. 35 (1993).  

On another matter, in VA Form 9 filed in July 2006, the 
veteran raised an issue concerning the RO's calculation of 
the combined (60 percent) disability rating for his two 
service-connected disabilities following the RO's increase of 
the hearing loss rating.  The RO appears to have construed 
this statement as a notice of disagreement as it issued, in 
November 2006, a Statement of the Case on the issue of the 
combined rating.  At the Board hearing, the veteran and his 
representative clarified that the veteran is not seeking 
appellate review of that matter.  Also, to date, the record 
does not reflect a notice of disagreement on the January 2007 
rating decision that denied a total disability rating based 
on individual unemployability based on service-connected 
disabilities, and that matter is not now before the Board.  


REMAND

At the June 2007 Board hearing before the undersigned, the 
veteran clearly expressed his belief that his hearing acuity 
has diminished since the last VA C&P examination was 
performed in June 2006.  Consequently, another examination 
should be performed.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions.  VA will notify the veteran if further 
action is required.

1.  Arrange for the veteran to undergo 
another VA C&P audiology examination, 
which must be performed consistent with 
38 C.F.R. § 4.85 and provide data adequate 
to evaluate the veteran's hearing loss 
disability consistent with the rating 
criteria in that regulation. 

2.  After completing the foregoing, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.  Then, if in 
order, return the matter to the Board for 
further review.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


